DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
	The rejections of claims 3 and 9 under 35 U.S.C. 112(b) have been withdrawn in view of the amendments to the claims of 7/14/22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Chien (6,179,431).
With respect to claim 1, Chien discloses a portable light comprising: a central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 4-7, 24] having a first end, a second end and a length extending between the first and second ends [the length of the central body is being defined as equal to the length of the electroluminescent elements, 4-7, and having ends in line with the ends of the luminescent elements], the central body also including a plurality of external longitudinal ribs [sections of the housing between the electroluminescent elements, 4-7, 24]; a plurality of lighting elements [electroluminescent elements, 4-7, 24], wherein at least one of the plurality of lighting elements [electroluminescent elements, 4-7, 24] has a length that is at least equal to the length of the central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 4-7, 24] and resides between a pair of the plurality of external longitudinal ribs [sections of the housing between the electroluminescent elements, 4-7, 24]; and a power source [22] positioned within the plurality of lighting elements [electroluminescent elements, 4-7, 24; see figure 5]. 
With respect to claim 6, Chien discloses a first end assembly [10] coupled to a first end portion of the central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 4-7, 24], wherein an extent of the first end assembly [10] allows the user to select which lighting element of the plurality of lighting elements [electroluminescent elements, 4-7, 24] is to be illuminated during operation of the portable light [column 4, lines 28-35]. 
With respect to claim 9, Chien discloses a motion sensor [column 4, line 34] or a speaker. 
With respect to claim 10, Chien discloses a second light source [2] that emits a second light pattern that is oriented axially to the central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 4-7, 24]. 
With respect to claim 11, Chien discloses a plurality of lenses, wherein one of the plurality of lenses overlies one of the plurality of lighting elements [24; column 5, lines 27-30].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (6,179,431).
With respect to claim 3, Chien discloses the power source is a battery [22] configured to supply power to a receptacle that is positioned within the second end assembly and is inherently operably coupled to the second end of the central body [note the battery, 22, supplies power to all elements of the portable lighting device including the light source, 2, which would inherently be positioned in a receptacle] but does not disclose the power source is a rechargeable battery. Rechargable batteries are well known in the art and are better for the environment than disposable batteries. It would have been well within the skill of one versed in the art at the time the invention was made to form the battery of Chien to be a rechargeable battery so the battery may be recharged instead of disposed when its charge level became low, making the device better for the environment.
With respect to claim 7, Chien discloses the power source [22] and the lighting elements [23, 24] in figure 5 but does not specifically disclose the power source [22] has a length that is at least 90% of the length of the lighting element [23, 24]. It would have been well within the skill of one versed in the art at the time the invention was made to form the power source and lighting elements of the device of Chien so that the power source has a length that is at least 90% of the length of the lighting element to make the device compact yet produce the greatest amount of area on the housing which produces light.
With respect to claim 12, Chien discloses each one of the external longitudinal ribs [sections of the housing between the electroluminescent elements, 4-7, 24] inherently have an outer surface and each one of the plurality of lenses [33, column 5, lines 27-30] inherently have an outer surface, but does not specifically disclose an extent of the outer surface of one of the plurality of lenses is substantially flush with the outer surface of one of the external longitudinal ribs. It would have been well within the skill of one versed in the art at the time the invention was made to form the ribs and lenses of the device of Chien so that an extent of the outer surface of one of the plurality of lenses is substantially flush with the outer surface of one of the external longitudinal ribs so that the device may be comfortably held in the users hands during use.
With respect to claim 13, Chien discloses a portable light comprising: a central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 23, 24] having a first end and a second end, [the length of the central body is being defined as equal to the length of the electroluminescent elements, 4-7, and having ends in line with the ends of the luminescent elements] and a tubular receiver [figure 5; the tubular receiver receives batteries, 22] extending longitudinally along the central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 23, 24] and between the first end and the second end; a channel [32] positioned radially outward of the tubular receiver [figure 5; the tubular receiver receives batteries, 22] and extending between the first end and the second end of the central body; a lighting element [23, 24] residing within the channel [32] and having a length; a lens [33; column 5, lines 27-30] overlying the lighting element [23, 24]; a power source [22] positioned within the tubular receiver [figure 5; the tubular receiver receives batteries, 22] of the central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 23, 24].
Chien discloses the power source [22] and the lighting elements [23, 24] in figure 5 but does not specifically disclose the power source [22] has a length that is at least 90% of the length of the lighting element [23, 24]. It would have been well within the skill of one versed in the art at the time the invention was made to form the power source and lighting elements of the device of Chien so that the power source has a length that is at least 90% of the length of the lighting element to make the device compact yet produce the greatest amount of area on the housing which produces light.
With respect to claim 14, Chien discloses an end assembly [30] configured to control operation of the portable light.
With respect to claim 15, Chien discloses the operating mode selector assembly is a single depressible button [column 5, lines 24-25].
With respect to claim 16, Chien discloses the central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 23, 24] further includes an external longitudinal rib [sections of the housing between the electroluminescent elements, 23, 24]; extending longitudinally along the central body [the part of the housing, 1, in figures 1, 1A,1B, 5 that contain electroluminescent elements, 23, 24], wherein the channel [32] is positioned adjacent the external longitudinal rib [sections of the housing between the electroluminescent elements, 23, 24].
With respect to claim 17, Chien discloses each one of the external longitudinal ribs [sections of the housing between the electroluminescent elements, 23, 24] inherently have an outer surface and each one of the plurality of lenses [33, column 5, lines 27-30] inherently have an outer surface, but does not specifically disclose an extent of the outer surface of one of the plurality of lenses is substantially flush with the outer surface of one of the external longitudinal ribs. It would have been well within the skill of one versed in the art at the time the invention was made to form the ribs and lenses of the device of Chien so that an extent of the outer surface of one of the plurality of lenses is substantially flush with the outer surface of one of the external longitudinal ribs so that the device may be comfortably held in the users hands during use.
With respect to claim 20, Chien discloses the power source is a battery [22] configured to supply power to a receptacle that is positioned within the second end assembly [note the battery, 22, supplies power to all elements of the portable lighting device including the light source, 2, which would inherently be positioned in a receptacle] but does not disclose the power source is a rechargeable battery. Rechargable batteries are well known in the art and are better for the environment than disposable batteries. It would have been well within the skill of one versed in the art at the time the invention was made to form the battery of Chien to be a rechargeable battery so the battery may be recharged instead of disposed when its charge level became low, making the device better for the environment.

Claims 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (6,179,431) in view of Urry et al. (2016/0360585).
With respect to claim 4, Chien does not disclose the lighting device is a PCB having LEDs. Urry, in a similar torch device [100] discloses the lighting elements are LEDs [110] which are inherently mounted to a PCB. CPB LEDs are known to have thermal advantages, higher light efficiency and lower failure rates compared to other LEDs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Chien to have the lighting element include an chip on board (COB) LED connected to a lighting element printed circuit board (PCB), so the lighting device would have thermal advantages, higher light efficiency and lower failure rates and a more desirable light output.
With respect to claim 18, Chien does not disclose the claimed projection formed on the rib. Urry in a similar torch device [100; figure 1] shows the longitudinal rib [115] includes a projection that is configured to receive a peripheral edge of the lens [120a; paragraph 0029: note the use of tabs]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the ribs in the device of Chien to have a projection that is configured to receive a peripheral edge of the lens as taught by Urry to hold the lens securely in place.
With respect to claim 19, Chien does not disclose the claimed wireless module. Urry in a similar torch device [100] discloses a wireless module [800a] configured to communicate to an external electronic device [810; paragraphs 0067, 0068]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Chien to have a wireless module so the device may communicate to an external electronic device as taught by Urry so the device may be controlled from a distance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (6,179,431) in view of Spartano (2011/0204818)
With respect to claim 8, Chien does not disclose the claimed controller. Spartano, in a similar torch device, discloses a first end assembly [106] operably coupled to a first end portion of the central body and the power source [batteries, paragraph 0017], and wherein an extent of the first end assembly [106] allows the user to selectively control lumen output of the lighting elements during operation of the portable light [paragraph 0018]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of Chien to have a first end assembly operably coupled to a first end portion of the central body and the power source and wherein an extent of the first end assembly allows the user to selectively control lumen output of the lighting elements during operation of the portable light, as taught by Spartano to allow the user to change the brightness of the directed light to create a more desirable light output.

Allowable Subject Matter
Claims 2 and 5 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
Applicant’s argues that Chien (6,179,431) does not meet the language of instant claims 1 and 13 because  “Chien discloses electro-luminescent elements 23, 24 with a length that is far less than the length of the central body 20” [Amendment 7/14/22, page 6, line 6-7] and similarly, “Chien's central body 20 includes grooves/recesses 32 having a length that is far less than the overall length of the central body 20 as defined between its first and second ends” [Amendment 7/14/22, page 7, line 6-8].
There is nothing in the instant claims that prevents the definition of the “central portion” of Chien to be only that part of Chien’s device where the electroluminescent elements are present and the ends of the central portion being defined as in line with the ends of the electroluminescent elements.  This definition would mean the length of the central body is being defined as equal to the length of the electroluminescent elements, 4-7.  Note the rejections of claims 1 and 13, above.
Therefore, as broadly interpreted the instant claims still read on the Chien (6,179,431) and the rejection remains proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875